DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 14 March 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Status of the Application
	
	Claims 1-4 and 6-20  are pending and under examination.



	
Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Lipkens III and Ward et al
Claims 1, 2, 4, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US20140319077; filed 25 April 2014), i.e. Lipkens III, in view of Ward et al. (US20090053686).
Prior to the effective filing date of the claimed invention, Lipkens III teach methods are known in the art comprising trapping particles in a host solution comprising using waves generated by a transducer to isolate entities of interest from other components of the solution. Furthermore, Lipkens III teach  these methods are implemented using a device comprising a flow chamber as well as a transducer and a reflector pair , which reside on opposite sides of the flow chamber, wherein the device  is capable of generating a multidimensional standing wave to capture suspended particles (e.g. Entire Lipkens III reference and especially  para 0008-0009,pg. 1; para 0052-0054, pg. 3; para 0084-0094,pg. 6-7).
 Furthermore, Lipkens III teach separation of components of interest from the rest of the host solution is optimized based on differences in acoustic contrast factors, wherein acoustic radiation force facilitates trapping particles in the solution and is controlled by varying the frequency of the ultrasonic transducer(e.g. Entire Lipkens III reference and especially  para 0053-0059,pg. 3). 
Furthermore, Lipkens III teach the transducer comprises a backing layer comprising acoustically transparent material and is in direct contact with the fluid (e.g. para 0091-0094,pg. 6-7).
 Furthermore, Lipkens III teach preferred embodiments of methods comprising generating three dimensional acoustic standing wave which comprises a lateral force that is the same order of magnitude as the axial force, wherein these three dimensional standing waves facilitate trapping  and concentrate , i.e. cluster, particles in a fluid stream (e.g. Entire Lipkens III reference and especially para 0063-0069, pg. 4; para 0080,pg. 5-6; Fig. 1; The standing wave captures the suspended particles in the fluid stream. The solvent and the active ingredient dissolved in the solvent then flow out of the flow chamber and can be captured as in para 0063,pg. 4;  acoustic resonator is designed to create a high intensity three dimensional ultrasonic standing wave that results in an acoustic radiation force that is larger than the combined effects of fluid drag and buoyancy or gravity, and is therefore able to trap (i.e., hold stationary) the suspended phase to allow more time for the acoustic wave to increase particle concentration… as in para 0064,pg. 4; acoustophoretic separation technology employs ultrasonic standing waves to trap, i.e., hold stationary, secondary phase particles in a host fluid stream…The scattering of the acoustic field off the particles results in a three dimensional acoustic radiation force, which acts as a three-dimensional trapping field as in para 0065,pg. 4; Desirably, such transducers generate a three-dimensional standing wave in the fluid that exerts a lateral force on the suspended particles to accompany the axial force so as to increase the particle trapping capabilities of a acoustophoretic system… the technology disclosed in this application provides for a lateral force to be of the same order of magnitude as the axial force as in para 0068, pg. 4; [FIG 1] The analyte solution/fluid stream flowing in from the inlet is illustrated as being made up of solvent 13, suspended particles 15 and 16, and active ingredient 18. An ultrasonic transducer 12 containing a piezoelectric crystal is located opposite a reflector 17. A standing wave is generated between the transducer 12 and the reflector 17. The suspended particles are trapped in the standing wave; this is illustrated by the ordering of the particles at reference numeral 14(i.e. clustering). The active ingredient 18 is thus separated from the particles. The active ingredient and the solvent then flow out of outlet 19 as in para 0069, pg. 4; the transducer setup of the present disclosure creates a three dimensional pressure field which includes standing waves perpendicular to the fluid flow… acoustophoretic forces orthogonal to the standing wave direction (i.e., the acoustophoretic forces are parallel to the fluid flow direction) which are of the same order of magnitude as the acoustophoretic forces in the wave direction. This permits enhanced particle trapping and collection in the flow chamber as in para 0080,pg. 5-6; Fig. 1).
Therefore, Lipkens III disclose methods comprising trapping and holding collections of particles of interest, i.e. particle clusters, by optimizing three dimensional acoustic standing waves which comprises a lateral force that is the same order of magnitude as the axial force. However, Lipkens III does not expressly teach flowing a wash solution to remove material other than the held particles as required by claim 1.
Prior to the effective filing date of the claimed invention, Ward et al. teach a method comprising flowing a suspension of particles in their acoustic device and applying an acoustic pressure such that a population of particles are acoustically focused, i.e. the particles are held in a certain position as a result of the acoustic pressure (e.g. acoustically focusing at least a portion of the population of particles from the first fluid to the second fluid as in para 0012, pg. 2; para 0073, pg. 7). 
Ward et al. teach an embodiment of their method wherein a wash buffer is introduced into the device after particles are introduced. Furthermore, they teach an embodiment wherein particles are washed before further analysis (e.g. Sample container 801 comprising sample particles 803, 807 and 809 is introduced to a flow cell 810. A transducer 811 provides acoustic wave to flow cell 810 to produced acoustically focused particle 815. Wash or other reagent 802 in introduced to flow cell 810. Particles 809 and 807 are acoustically focused into stream 805. The acoustically focused particle 815 exists with the wash stream 815 and is collected at collection/incubation site 819 as in para 0122, pg. 10; acoustic washing prior to analysis as in para 0147, pg. 13; Fig. 8).
 Furthermore, Ward et al. teach their method comprises adding a reagent that interacts with the particles, such as an antigen, in a second fluid (e.g. The first and/or second fluid of this embodiment can comprise a reagent that reacts with at least some of the particles from the portion of the population of particles in the second fluid. The reagent can be selected from a) antibodies or aptamers specific for particle antigens; b) ligands specific for particle receptors; c) enzyme specific for particle substrate; d) stains specific for particle nucleic acid; e) an antigen specific for a particle antibody, f) an analyte specific for a particle target; g) a secondary reagent specific for one or more of a-f; and h) any combination thereof as in para 0012, pg. 2).
Ward et al. teach reactants are also antibodies, aptamers and nucleic acids (e.g. para 0011, pg. 1). 
Ward et al. also teach bead-based analysis comprising using magnetic and polymer beads (e.g. Example 6, pg. 22; Example 16, pg. 26-27). 
Ward et al.  also teach using an acoustic flow cytometer to detect binding events (e.g. para 0020, pg. 2), wherein a particle comprises a detectable label (e.g. para 0025, pg. 3) and a reactant comprises a detectable label (e.g. para 0013, pg. 2; The analyte(i.e. reactant) having the short lifetime related signal comprises a ligand with a label associated therewith wherein the ligand binds with specificity to the analyte such that the particle and analyte and labeled ligand form a complex as in para 0036, pg. 5). 
In an embodiment, Ward et al. teach particles are released for collection (e.g. para 0196, pg. 17).
 As noted above, Ward et al. teach using acoustic focusing to hold a portion of a population of particles (e.g. para 0012, pg. 2). 
Therefore, as both Lipkens III and Ward et al. disclose methods using acoustic devices to hold particle populations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lipkens III comprising trapping and holding collections of particles of interest, i.e. particle clusters, by optimizing three dimensional acoustic standing waves which comprises a lateral force that is the same order of magnitude as the axial force and to include applying an acoustic wave to hold populations of particles and introducing wash buffer to the held particle populations prior to further analysis as taught by Ward et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of acoustic focusing using acoustic standing waves on particles.
Therefore, as Ward et al. teach introducing wash solution to the solution comprising held particles, the combined teachings of Lipkens III and Ward et al. render obvious the limitations: a method comprising flowing a liquid medium containing suspended particles along a flow path through  a channel that includes an ultrasonic transducer and a reflector on opposite sides of the channel, using the ultrasonic transducer and reflector to generate an acoustic wave across the flow path to hold and cluster the suspended particles at a point in the channel against the flow of the liquid medium to provide held particle clusters, wherein the acoustic wave includes a lateral force component that is the same order of magnitude as an axial force component, flowing a wash solution through the channel to remove material other than the held particle clusters as required by claim 1.
Ward et al. teach channels that are 340 micron in diameter (e.g. para 0095, pg. 8). Therefore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the channel is a microchannel and a width of the microchannel is about 50 micrometers to about 2 millimeters as recited by claim 2.
Furthermore, as Lipkens III teach methods comprising generating three dimensional standing waves (e.g. Entire Lipkens III reference and especially  para 0008-0009,pg. 1; para 0052-0054, pg. 3; para 0063-0069, pg. 4; para 0080,pg. 5-6; para 0084-0094,pg. 6-7; Fig. 1), the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the acoustic standing wave is a multidimensional acoustic standing wave as required by claim 4.
Furthermore, as Lipkens III teach acoustic apparatus comprising transducers that comprise a backing layer comprising acoustically transparent material and is in direct contact with the fluid (e.g. para 0091-0094,pg. 6-7), the combined teachings of Lipkens III and Ward et al. render obvious claim 6.
Regarding claim 9:
 The instant specification discloses “The volume of the flow path is, for example, 0.05 to 100 mL, specifically 0.05 to 0.5 mL “ (e.g. para 0032, pg. 10), but does not disclose other parameters that define the flow path, such as how the volume of the flow path relates to the sample volume assayed in the claimed method. Therefore, “the volume of the flow path” is interpreted as the entire volume of a sample that flows through a channel in the claimed method.
 Therefore, the limitation “wherein the volume of the flow path is 0.05 to 100 mL” is interpreted to mean that the entire of volume of sample that assayed using the claimed method can vary from a volume 0.05 ml, i.e. 50 l, to a volume of 100 ml.
Ward et al. teach an embodiment in which a total sample volume of 100l is analyzed in an acoustic device (i.e. acoustic flow cytometer) (e.g. para 0336, pg. 28). 
Therefore, as Ward et al. teach a volume of 100l is flowed through an acoustic device for analysis, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the volume of the flow path is 0.05 to 100 mL as recited by claim 9.
Ward et al. teach bead-based analysis comprising using magnetic and polymer beads (e.g. Example 6, pg. 22; Example 16, pg. 26-27). 
Therefore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the held particle clusters are magnetic beads and polymer beads as required by claim 10.
Ward et al. teach antigen binds to an antibody on the particle (e.g. para 0012, pg. 2). Therefore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the held particle clusters comprise a receptor molecule that binds an antigen as recited in claim 11.
Regarding claims 12-14:
Ward et al. teach a bead-based method of target molecule analysis using acoustic focusing to assay binding interactions between antibody-conjugated particles and antigens (e.g. para 0012, pg. 2).
Ward et al. also teach that monoclonal antibody binding can be analyzed by their method (e.g. para 0154, pg. 13). Furthermore, Ward et al. teach their method is used for stem cell analysis (e.g. para 0348, pg. 29).
Furthermore, Ward et al. teach an embodiment of analysis of binding of a panel of antibodies with T cells (e.g. immunophenotyping panels as in para 0247-0252, pg. 20) which comprises progenitor cell markers CD56 and CD34, i.e. stem cell markers(e.g. Table 1, pg. 20).
However, Ward et al. do not expressly teach a single embodiment of analysis of binding of monoclonal antibodies with T cell markers or stem cell markers.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising analysis of binding of a panel of antibodies with T cells as well as stem cells as taught by Ward et al. to include monoclonal antibodies conjugated to particles as disclosed in another embodiment of Ward as a skilled artisan would have recognized the simple substitution of the antibodies in the immunophenotyping analysis or the stem cell analysis with monoclonal antibodies would yield the predictable outcome of a method of target molecule analysis using acoustic focusing.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method according to the combined teachings of Lipkens III and Ward et al.  to include applying an acoustic wave to hold populations of particles, wherein particles comprise monoclonal antibodies that target T cell markers or stem cell markers  as taught by Ward et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of acoustic focusing using acoustic standing waves on particles.
Therefore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the held particle clusters are microparticles having attached thereto a monoclonal antibody that specifically binds a cell surface marker as recited in claim 12.
Furthermore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the cell surface marker is a T-cell surface marker as recited in claim 13.
Furthermore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: a stem cell surface marker as recited in claim 14.
Ward et al. teach bead arrays (e.g. para 0013, pg. 2). Therefore, the combined teachings of Lipkens III and Ward et al. render obvious claim 15.
As Ward et al. teach reactants include antibodies, aptamers and nucleic acids (e.g. para 0011, pg. 1), the combined teachings of Lipkens III and Ward et al. render obvious the limitation: further comprising flowing a first biochemical reactant through the channel, where the first biochemical reactant is one or more of antibodies, aptamers and polynucleotides as required by claim 16.
Furthermore, the combined teachings of Lipkens III and Ward et al. render obvious the limitation: wherein the first biochemical reactant is a sample suspected of containing an antigen (e.g. para 0011, pg. 1) as required by claim 17.
As Ward et al. teach reactants, i.e. analytes, comprising a label (e.g. para 0013, pg. 2; para 0036, pg. 5), the combined teachings of Lipkens III and Ward et al. render obvious claim 18.
Ward et al. teach particles are separated in exit bins (e.g. para 0196, pg. 17) and detected by flow cytometer (e.g. para 0013, para 0020, pg. 2). 
Therefore, the combined teachings of Lipkens III and Ward et al. render obvious claim 19.
As Ward et al. teach detection using flow cytometers (e.g. para 0013, para 0020, pg. 2), the combined teachings of Lipkens III and Ward et al. render obvious the limitation: further comprising providing the released held particle clusters to a flow cytometer as required by claim 20.

Lipkens III, Ward et al. and Lipkens II
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lipkens III and Ward et al.as applied to claims 1, 2, 4, 6 and 9-20 above, and further in view of Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677), i.e. Lipkens II.
The combined teachings of Lipkens III and Ward et al. as applied above are incorporated in this rejection.
The combined teachings of Lipkens III and Ward et al. disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles. 
Regarding claim 3:
Lipkens II teach that analysis of acoustic focusing on particle flow in macrochannels wherein the width of the channel is 0.5 inches or approximately 13 mm (e.g. 2nd para, Particle Trajectories in the Presence of Mean Fluid Flow section, pg. 675).
Therefore, as Lipkens II also teach methods of acoustic focusing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lipkens III and Ward et al. to feature a macrochannel having a width of 13mm as taught by Lipkens II as a skilled artisan would have recognized the simple substitution of one type of channel with another would have yielded the predictable outcome of a method of target molecule analysis using acoustic focusing. 
Therefore, the combined teachings of Lipkens III, Ward et al. and Lipkens II render obvious the limitation: wherein the channel is a macrochannel and a width of the microchannel is greater than about 2 millimeters to about 50 millimeters as required by claim 3.


Lipkens III, Ward et al. and Mitsakakis et al.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens III and Ward et al.as applied to claims 1, 2, 4, 6 and 9-20 above, and further in view of Mitsakakis et al. ( JOURNAL OF MICROELECTROMECHANICAL SYSTEMS 17.4 (2008): pg. 1010-1019).
The combined teachings of Lipkens III and Ward et al. as applied above are incorporated in this rejection.
The combined teachings of Lipkens III and Ward et al. disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles. Furthermore, Lipkens III teach a component of the transducer of their device comprises acoustically transparent material.
Regarding claims 6-8:
Mitsakakis et al. teach that channels comprising low density polyethylene in acoustic device (i.e. surface acoustic wave sensor as in 1st para, Introduction section, pg. 1010) are known in the art (e.g. capillary microtubes made of low-density polyethylene (Scientific Commodities, Inc.) for fluid inlet and outlet as in 1st para, Fabrication Process of Microfluidics–PDMS Processing and Replica Molding section, pg. 1014).
Therefore, as Lipkens III, Ward et al. and Mitsakakis et al. all disclose methods using acoustic devices, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lipkens III and Ward et al. to feature channels comprising low density polyethylene as taught by Mitsakakis et al. as a skilled artisan would have recognized the simple substitution of one type of channel with another would have yielded the predictable outcome of a method of target molecule analysis using acoustic focusing. 
Therefore, the combined teachings of Lipkens III, Ward et al. and Mitsakakis et al. render obvious the limitation: wherein the channel comprises an acoustically transparent material that is in communication with the flow path as required by claim 6.
Therefore, the combined teachings of Lipkens III, Ward et al. and Mitsakakis et al. render obvious the limitation: wherein the acoustically transparent material is low density polyethylene as required by claim 7.
Regarding claim 8:
The instant specification discloses an acoustically transparent material has the advantage of increasing local concentrations of held particles (e.g. para 0039, pg. 11, instant specification).
 Furthermore, Mitsakakis et al. teach channels comprising low density polyethylene, which is an acoustically transparent material, they teach channels which inherently have the property of increasing local concentrations of held particles. Therefore, as Mitsakakis et al. teach channels comprising low density polyethylene, which is an acoustically transparent material, they teach channels which inherently have the property of increasing local concentrations of held particles.
As noted above, combined teachings of Lipkens III and Ward et al. disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles.
Therefore, the combined teachings of Lipkens III, Ward et al. and Mitsakakis et al.  ender obvious the limitation: wherein the acoustically transparent material increases the local concentration of the held particle clusters as required by claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,640,760
Claims 1-4 and 6-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,640,760 in view of Lipkens et al. (US20140319077), i.e. Lipkens III ; Ward et al. (US20090053686); Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677), i.e. Lipkens II; and Mitsakakis et al. ( JOURNAL OF MICROELECTROMECHANICAL SYSTEMS 17.4 (2008): pg. 1010-1019).
Claims 1-27 of U.S. Patent No. 10,640,760 do not expressly teach all the features of the claimed invention, such as providing an apparatus comprising an ultrasonic transducer and a reflector on opposite sides of a channel, using the ultrasonic transducer and reflector to generate an acoustic wave that includes a lateral force component that is the same order of magnitude as an axial force component.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Lipkens III and Ward et al. render obvious claims 1, 2, 4,6 and 9-20. Furthermore, the combined teachings of Lipkens III, Ward et al. and Lipkens II render obvious claim 3. Furthermore, the combined teachings of Lipkens III, Ward et al. and Mitsakakis et al. render obvious claims 6-8.
Therefore, as claims 1-27 of U.S. Patent No. 10,640,760, Lipkens III, Ward et al., Lipkens II and Mitsakakis et al. all disclose methods comprising employing acoustic waves, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-27 of U.S. Patent No. 10,640,760 and to include the teachings of Lipkens III, Ward et al., Lipkens II and Mitsakakis et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of method for washing particles.
	
U.S. Patent No. 11,085,035
Claims 1-4 and 6-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,085,035 in view of Lipkens et al. (US20140319077), i.e. Lipkens III ; Ward et al. (US20090053686); Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677), i.e. Lipkens II; and Mitsakakis et al. ( JOURNAL OF MICROELECTROMECHANICAL SYSTEMS 17.4 (2008): pg. 1010-1019).
Claims 1-22 of U.S. Patent No. 11,085,035 do not expressly teach all the features of the claimed invention, such as providing an apparatus comprising an ultrasonic transducer and a reflector on opposite sides of a channel, using the ultrasonic transducer and reflector to generate an acoustic wave that includes a lateral force component that is the same order of magnitude as an axial force component.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Lipkens III and Ward et al. render obvious claims 1, 2, 4,6 and 9-20. Furthermore, the combined teachings of Lipkens III, Ward et al. and Lipkens II render obvious claim 3. Furthermore, the combined teachings of Lipkens III, Ward et al. and Mitsakakis et al. render obvious claims 6-8.
Therefore, as  claims 1-22 of U.S. Patent No. 11,085,035, Lipkens III, Ward et al., Lipkens II and Mitsakakis et al. all disclose methods comprising employing acoustic waves, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-22 of U.S. Patent No. 11,085,035 and to include the teachings of Lipkens III, Ward et al., Lipkens II and Mitsakakis et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of method for washing particles.

U.S. Patent No. 11,214,789
Claims 1-4 and 6-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,214,789 in view of Lipkens et al. (US20140319077), i.e. Lipkens III ; Ward et al. (US20090053686); Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677), i.e. Lipkens II; and Mitsakakis et al. ( JOURNAL OF MICROELECTROMECHANICAL SYSTEMS 17.4 (2008): pg. 1010-1019).
Claims 1-22 of U.S. Patent No. 11,214,789 do not expressly teach all the features of the claimed invention, such as providing an acoustic wave that includes a lateral force component that is the same order of magnitude as an axial force component.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Lipkens III and Ward et al. render obvious claims 1, 2, 4, 6 and 9-20. Furthermore, the combined teachings of Lipkens III, Ward et al. and Lipkens II render obvious claim 3. Furthermore, the combined teachings of Lipkens III, Ward et al. and Mitsakakis et al. render obvious claims 6-8.
Therefore, as  claims 1-22 of U.S. Patent No. 11,214,789, Lipkens III, Ward et al., Lipkens II and Mitsakakis et al. all disclose methods comprising employing acoustic waves, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-22 of U.S. Patent No. 11,214,789  and to include the teachings of Lipkens III, Ward et al., Lipkens II and Mitsakakis et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of method for washing particles.








Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Furthermore, for the purposes of examination, the cited art of Lipkens is designated as follows:

Lipkens I : Lipkens et al. (US20140011240);

Lipkens II : Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677);  and 

Lipkens III : Lipkens et al. (US20140319077).

Regarding Applicants’ arguments:  in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the current rejections, the teaching of Lipkens III is applied to meet the requirement of methods comprising trapping and holding collections of particles of interest, i.e. particle clusters, by optimizing three dimensional acoustic standing waves which comprises a lateral force that is the same order of magnitude as the axial force.
Furthermore, Ward et al. teach a method comprising employing acoustic waves to apply acoustic pressure such that a population of particles are acoustically focused, i.e. the particles are held in a certain position as a result of the acoustic pressure and introducing wash buffer to the held particle populations prior to further analysis.
Therefore, as both Lipkens III and Ward et al. disclose methods using acoustic devices, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to  combine the teachings of Lipkens III  and Ward et al. as discussed in the rejections above because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for washing particles.
Furthermore, regarding the arguments in reference to the teachings of Lipkens II and Mitsakakis et al., the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  Therefore, the rejections are reiterated to meet the requirements of the amended claims.

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639